DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/07/2021 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 06/07/2021, with respect to the rejection(s) of claims 1-20, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/07/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winick et al. (Winick – US 2005/0128068 A1) in view of Shin et al. (Shin – US 2015/0230056 A1) and Slupik (Slupik – US 2014/0235265 A1).

As to claim 1, Winick discloses a method comprising:
identifying a plurality of sensors registered with a security system (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the motion sensor 125, the fire sensor 130, and the window/door sensor 135, and FIG. 2 the sensor A 230, the sensor B 232, and the sensor C 234);
identifying a first partition attribute of a first group of sensors of the plurality of sensors (Winick: [0004], [0018], [0033], [0038], and FIG. 1 the home security system 100), the first partition attribute indicating a primary partition of the security system (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122);
identifying a second partition attribute of a second group of sensors of the plurality of sensors (Winick: [0023]-[0029], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180: The control 210 may receive data from one or more sensors in the vehicle, such as sensor A 230, sensor B 232, and sensor C 234. The sensors may be associated with the different systems or components in the vehicle mentioned above, such as the door lock/unlock component, window open/close component, and engine start/stop component. The door component encompasses, e.g., passenger doors, a hatch, trunk lid, sliding van door, convertible top, etc. The window component encompasses, e.g., conventional passenger door windows, rear hatch window, and analogous structures such as sunroofs. The actuators and sensors can be powered by the vehicle's battery, or a separate backup battery), the second partition attribute indicating a secondary partition of the security system (Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180: The control panel 110 may provide a feature called a "vehicle partition." This feature will dictate the partition under which the vehicle status information will be viewed. Any partition may be programmed as a vehicle partition. If the user has more than one vehicle, then each vehicle may be assigned to its own partition. The ;
forming a dynamic partition of the security system based on a combination of the first, and second partition attributes (Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], [0053], and FIG. 1-3: The auto alarm will contain zones as does the home security system 100. In the disarmed state, as zones of the vehicle are violated, the user interface device 140 will reflect this status, the same as the hardwired zones of the system. The user interface device 140 will also reflect the disarmed status of the vehicle with "system ready" and "not ready" displays. The user interface device 140 will also have some indication that it is referring to zones of the vehicle for the user with a vehicle descriptor);
assigning the primary partition (FIG. 1 the home security system 100) and the secondary partition (FIG. 2-3 the vehicle control system 180) to a first control panel of the security system (Winick: Abstract, [0019], the user interface device 140 may be integrated into the control panel 110, [0024]-[0025], [0031], and FIG. 1), the first control panel and the second control panel being connected to the security system in a first mode of the second control panel (Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that , 
the first control panel configured to operate both the primary partition and the secondary partition as a single partition of the dynamic partition in the first mode (Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122, [0042], [0057]-[0061], and FIG. 1); 
the first control panel configured to operate only the dynamic partition in the second mode (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122).

While Winick discloses a method of providing control of both a home security system and a vehicle security system of a vehicle via a user interface when the vehicle is within range of the home security system (Winick: Abstract, [0019], [0024]-[0025], [0031], [0042], [0057]-[0061], and FIG. 1), Winick does not explicitly disclose the method steps of assigning the primary partition and the secondary partition to a second control panel of the security system; the second control panel each configured to operate both the primary partition and the secondary partition as a single partition of the dynamic partition in the first mode; adjusting the dynamic partition by re-assigning the secondary partition from the first control panel to the second control panel in a second mode of the second control panel, and re-assigning the primary partition from the second control panel to the first control panel in the second mode of the second control panel, the second control panel configured to operate only the secondary partition in the second mode.
However, it has been known in the art of integration of home-vehicle automation system to implement the method steps of assigning the primary partition and the secondary partition to a second control panel of the security system; the second control panel each configured to operate both the primary partition and the secondary partition as a single partition of the dynamic partition in the first mode, the second control panel configured to operate only the secondary partition in the second mode, as suggested by Shin, which discloses the method steps of assigning the primary partition and the secondary partition to a second control panel of the security system (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time ; the second control panel each configured to operate both the primary partition and the secondary partition as a single partition of the dynamic partition in the first mode (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11: When the points to transmit the control signals are decided, the controller 180 may output route information including the decided points on the display unit 151 (S506). Here, the route information may include a graphic object for a relevant home appliance on each decided point. Each graphic object may be implemented as at least one of an image, an icon and text corresponding to the relevant home appliance. Also, control time information relating to the corresponding home appliance may be output adjacent to the graphic object); the second control panel configured to operate only the secondary partition in the second mode (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front .
Therefore, in view of teachings by Winick and Shin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Winick to include the method steps of assigning the primary partition and the secondary partition to a second control panel of the security system; the second control panel each configured to operate both the primary partition and the secondary partition as a single partition of the dynamic partition in the first mode, the second control panel configured to operate only the secondary partition in the second mode, as suggested by Shin. The motivation for this is to allow a control device located in a vehicle to selectively program home appliances in response to a predetermined location of the vehicle.

The combination of Winick and Shin does not explicitly disclose the method steps of adjusting display function of a control device based on the control device location information as recited in the method steps of adjusting the dynamic partition by re-assigning the secondary partition from the first control panel to the second control panel in a second mode of the second control panel, and re-assigning the primary partition from the second control panel to the first control panel in the second mode of the second control panel.
However, it has been known in the art of controlling electronic devices to implement the method steps of adjusting the dynamic partition by re-assigning the secondary partition from the first control panel to the second control panel in a second mode of the second control panel, and re-assigning the primary partition from the second control panel to the first control panel in the second mode of the second control panel, as suggested by Slupik, which discloses the adjusting the dynamic partition by re-assigning the secondary partition from the first control panel to the second control panel in a second mode of the second control panel (Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc.) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition). According to the illustrative embodiment, controller 250 transmits to mobile station 201 one or more of: instructions or commands directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250. According to the illustrative embodiment, controller 250 also transmits remote control commands directly to one or more of the remote-controlled targets, based at least in part on information received by controller 250 from mobile station 201, e.g., composition of the proximity list, geographic area that mobile station 201 currently occupies, etc. Thus, controller 250 telecommunicates bi-directionally with mobile station 201, and is capable of both acting directly on received information (e.g., remote-controlling one or more targets), and re-assigning the primary partition from the second control panel to the first control panel in the second mode of the second control panel (Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9).
Therefore, in view of teachings by Winick, Shin, and Slupik, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Winick and Shin to include the method steps of adjusting the dynamic partition by re-assigning the secondary partition from the first control panel to the second control panel in a second mode of the second control panel, and re-assigning the primary partition from the second control panel to the first control panel in the second mode of the second control panel, as suggested by Slupik. The motivation for this is to allow the control device to receive and/or control the electronic devices within range of the control device.

As to claim 2, Winick, Shin, and Slupik disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
adjusting the dynamic partition of the security system to be based on the first, group of sensors (Winick: [0004], [0018], [0033], [0038], and FIG. 1 the home security system 100) and the second group of sensors (Winick: [0023]-[0029], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180), the dynamic partition including the primary partition and secondary partition (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122 and Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11).

As to claim 3, Winick, Shin, and Slupik disclose the limitations of claim 1 further comprising the method of claim 1, further comprising: adjusting the dynamic partition of the security system to be based only on the first group of sensors, the dynamic partition including the primary partition (Winick: Abstract, [0009], [0024]-[0026], [0031], [0042], [0057]-[0061], and FIG. 1, Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11 and Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc.) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition). According to the illustrative embodiment, controller 250 transmits to mobile station 201 one or more of: instructions or commands directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250. According to the illustrative embodiment, controller 250 also transmits remote control commands directly to one or more of the remote-controlled targets, based at least in part on information received by controller 250 from mobile .

As to claim 6, Winick, Shin, and Slupik disclose the limitations of claim 1 further comprising the method of claim 1, wherein adjusting further comprises:
adjusting the dynamic partition of the security system based on a distance between the second group of sensors and the security system (Winick: [0009], [0021], [0024], [0031], [0033], [0045], [0053], and FIG. 1-4: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122. Other commands can be provided to the VCS 180 to control, for example, the door lock/unlock component, window open/close component, and engine start/stop component).

As to claim 11, Winick, Shin, and Slupik discloses all the computing apparatus limitations as claimed that mirrors the method steps in claim 1; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a computing apparatus, the computing apparatus comprising: a processor; and
a memory storing instructions that, when executed by the processor, configure the apparatus to:
identify a plurality of sensors registered with a security system (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the motion sensor 125, the fire sensor 130, and the window/door sensor 135, and FIG. 2 the sensor A 230, the sensor B 232, and the sensor C 234);
identify a first partition attribute of a first group of sensors of the plurality of sensors (Winick: [0004], [0018], [0033], [0038], and FIG. 1 the home security system 100), the first partition attribute indicating a primary partition of the security system (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122);
identify a second partition attribute of a second group of sensors of the plurality of sensors (Winick: [0023]-[0029], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control , the second partition attribute indicating a secondary partition of the security system (Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180: The control panel 110 may provide a feature called a "vehicle partition." This feature will dictate the partition under which the vehicle status information will be viewed. Any partition may be programmed as a vehicle partition. If the user has more than one vehicle, then each vehicle may be assigned to its own partition. The vehicle alarm will be programmed with the respective partition number, allowing more than one vehicle to report to the home security system 100);
form a dynamic partition of the security system based on a combination of the first and second partition attributes (Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], [0053], and FIG. 1-3: The auto alarm will contain zones as does the home security system 100. In the disarmed state, as zones of the vehicle are violated, the user interface device 140 will reflect this status, the same as the hardwired zones of the system. The user interface device 140 will also reflect the disarmed status of the vehicle with "system ready" and "not ready" displays. The user interface device 140 will also have some indication that it is referring to zones of the vehicle for the user with a vehicle descriptor);
assign the primary partition (Winick: FIG. 1 the home security system 100) and the secondary partition (Winick: FIG. 2-3 the vehicle control system 180) to a first control panel of the security system (Winick: Abstract, [0019], the user interface device 140 may be integrated into the control panel 110, [0024]-[0025], [0031], and FIG. 1) and a second control panel of the security system (Winick: Abstract, [0019], [0024]-[0025], [0031], [0042], [0057]-[0061], and FIG. 1, Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, and FIG. 1, and Slupik: FIG. 1), the first control panel and the second control panel being connected to the security system in a first mode of the second control panel (Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to , the first control panel (Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122, [0042], [0057]-[0061], and FIG. 1) and the second control panel each configured to operate both the primary partition and the secondary partition as a single partition of the dynamic partition in the first mode (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11: When the points to transmit the control signals are decided, ;
adjust the dynamic partition by re-assigning the secondary partition from the first control panel to the second control panel in a second mode of the second control panel (Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc.) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition). According to the illustrative embodiment, controller 250 transmits to mobile station 201 one or more of: instructions or commands directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250. According to the illustrative embodiment, controller 250 also transmits remote control commands directly to one or more of the remote-controlled targets, based at least in part on information received by controller 250 from mobile station 201, e.g., composition of the proximity list, geographic area that mobile station 201 currently occupies, etc. Thus, controller 250 telecommunicates bi-directionally with mobile station 201, and is capable of both acting directly on received information (e.g., remote-controlling one or more targets) and re-assigning the primary partition from the second control panel to the first control panel in the second mode of the second control panel (Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9), the first control panel configured to operate only the dynamic partition in the second mode (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122), the second control panel configured to operate only the secondary partition in the second mode (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11).

As to claim 12, Winick, Shin, and Slupik disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
adjust the dynamic partition of the security system to be based on the first group of sensors(Winick: [0004], [0018], [0033], [0038], and FIG. 1 the home security system 100) and the second group of sensors (Winick: [0023]-[0029], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180), the dynamic partition including the primary partition and secondary partition (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11). 

As to claim 13, Winick, Shin, and Slupik disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
adjust the dynamic partition of the security system to be based only on the first group of sensors, the dynamic partition including the primary partition (Winick: Abstract, [0009], [0024]-[0026], [0031], [0042], [0057]-[0061], and FIG. 1, Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc.) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition). According to the illustrative embodiment, controller 250 transmits to mobile station 201 one or more of: instructions or commands directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250. According to the illustrative embodiment, controller 250 also transmits remote control commands directly to one or more of the remote-controlled targets, based at least in part on information received by controller 250 from mobile station 201, e.g., composition of the proximity list, geographic area that mobile station 201 currently occupies, etc. Thus, controller 250 telecommunicates bi-directionally with mobile station 201, and is capable of both acting directly on received information (e.g., remote-controlling one or more targets), and acting indirectly by instructing mobile station to take action(s)).

As to claim 16, Winick, Shin, and Slupik disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein adjusting further comprises: adjust the dynamic partition of the security system based on a distance between the second group of sensors and the security system (Winick: [0009], [0021], [0024], [0031], [0033], [0045], [0053], and FIG. 1-4: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow .

As to claim 20, Winick, Shin, and Slupik discloses all the non-transitory computer-readable storage medium limitations as claimed that mirrors the method steps in claim 1; thus, claim 20 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to:
identify a plurality of sensors registered with a security system (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the motion sensor 125, the fire sensor 130, and the window/door sensor 135, and FIG. 2 the sensor A 230, the sensor B 232, and the sensor C 234);
identify a first, partition attribute of a first group of sensors of the plurality of sensors (Winick: [0004], [0018], [0033], [0038], and FIG. 1 the home security system 100), the first partition attribute indicating a primary partition of the security system (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122);
identify a second partition attribute of a second group of sensors of the plurality of sensors (Winick: [0023]-[0029], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180: The control 210 may receive data from one or more sensors in the vehicle, such as sensor A 230, sensor B 232, and sensor C 234. The sensors may be associated with the different systems or components in the vehicle mentioned above, such as the door lock/unlock component, window open/close component, and engine start/stop component. The door component encompasses, e.g., passenger doors, a hatch, trunk lid, sliding van door, convertible top, etc. The window component encompasses, e.g., conventional passenger door windows, rear hatch window, and analogous structures such as sunroofs. The actuators and sensors can be powered by the vehicle's battery, or a separate backup battery), the second partition attribute indicating a secondary partition of the security system (Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180: The control panel 110 may provide a feature called a "vehicle partition." This feature will dictate the partition under which the vehicle status information will be viewed. Any partition may be programmed as a vehicle partition. If the user has more than one vehicle, then each vehicle may be assigned to its own partition. The ;
form a dynamic partition of the security system based on a combination of the first and second partition attributes (Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], [0053], and FIG. 1-3: The auto alarm will contain zones as does the home security system 100. In the disarmed state, as zones of the vehicle are violated, the user interface device 140 will reflect this status, the same as the hardwired zones of the system. The user interface device 140 will also reflect the disarmed status of the vehicle with "system ready" and "not ready" displays. The user interface device 140 will also have some indication that it is referring to zones of the vehicle for the user with a vehicle descriptor);
assign the primary partition (Winick: FIG. 1 the home security system 100) and the secondary partition (Winick: FIG. 2-3 the vehicle control system 180) to a first control panel of the security system (Winick: Abstract, [0019], the user interface device 140 may be integrated into the control panel 110, [0024]-[0025], [0031], and FIG. 1) and a second control panel of the security system (Winick: Abstract, [0019], [0024]-[0025], [0031], [0042], [0057]-[0061], and FIG. 1, Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, and FIG. 1, and Slupik: FIG. 1), the first control panel and the second control panel being connected to the security system in a first mode of the second control panel (Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122, [0042], [0057]-[0061], and FIG. 1) the first control panel (Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122, [0042], and the second control panel each configured to operate both the primary partition and the secondary partition as a single partition of the dynamic partition in the first mode (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11: When the points to transmit the control signals are decided, the controller 180 may output route information including the decided points on the display unit 151 (S506). Here, the route information may include a graphic object for a relevant home appliance on each decided point. Each graphic object may be implemented as at least one of an image, an icon and text corresponding to the relevant home appliance. Also, control time information relating to the corresponding home appliance may be output adjacent to the graphic object);
adjust the dynamic partition by re-assigning the secondary partition from the first control panel to the second control panel in a second mode of the second control panel (Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc.) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition). According to the illustrative embodiment, controller 250 transmits and re-assigning reassign the primary partition from the second control panel to the first control panel in the second mode of the second control panel(Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9) the first control panel configured to operate only the dynamic partition in the second mode (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122), the second control panel configured to operate only the secondary partition in the second mode (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the .

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Winick et al. (Winick – US 2005/0128068 A1) in view of Shin et al. (Shin – US 2015/0230056 A1) and Slupik (Slupik – US 2014/0235265 A1) and further in view of Sloo et al. (Sloo – US 8,988,232 B1).

As to claim 4, Winick, Shin, and Slupik disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, further comprising:
adjusting the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system.
However, it has been known in the art of monitoring systems to implement the method steps of adjusting the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system, as suggested by Sloo, which discloses the method steps of adjusting the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system (Sloo: Abstract, column 9 lines 11-32: if an account of the user maintained at the remote server requires attention from a user, such indication may be provided to processing system 110 via wireless communication module 230. Such indication may be provided by the remote server in response to inquiry from processing system 110 made to the remote server. Further, processing system 110 may transmit status information to a remote server. Such an arrangement may permit a user to view status information about the hazard detector by logging in to the remote server via a 
Therefore, in view of teachings by Winick, Shin, Slupik and Sloo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Winick, Shin, and Slupik to include the method steps of adjusting the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system, as suggested by Sloo. The motivation for this is to inform a user status information of a sensor in an area of a monitoring system.

As to claim 14, Winick, Shin, and Slupik disclose the limitations of claim 11 except for the claimed limitations of the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
adjust the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system.
However, it has been known in the art of monitoring systems to implement the instructions further configure the apparatus to: adjust the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system, as suggested by Sloo, which discloses the instructions further configure the apparatus to: adjust the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system (Sloo: Abstract, column 9 lines 11-32: if an account of the user maintained at the remote server requires attention from a user, such indication may be provided to processing system 110 via wireless communication module 230. Such indication may be provided by the remote server in response to inquiry from processing system 110 made to the remote server. Further, processing system 110 may transmit status information to a remote server. Such an arrangement may permit a user to view status information about the hazard detector by logging in to the remote server via a computing device and accessing the user account, column 24 lines 5-41, column 28 lines 13-column 29 lines3, and FIG. 8: a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 866. A webpage or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device's operation to the user. For example, the user can view a current setpoint temperature for a device and adjust it, using a computer).
Therefore, in view of teachings by Winick, Shin, Slupik and Sloo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Winick, Shin, and Slupik to include the instructions further configure the apparatus to: adjust the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system, as suggested by Sloo. The motivation for this is to inform a user status information of a sensor in an area of a monitoring system.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Winick et al. (Winick – US 2005/0128068 A1) in view of Shin et al. (Shin – US 2015/0230056 A1), Slupik (Slupik – US 2014/0235265 A1) and Sloo et al. (Sloo – US 8,988,232 B1) and further in view of Bauer et al. (Bauer – US 2015/0341375 A1).

As to claim 5, Winick, Shin, Slupik and Sloo disclose the limitations of claim 4 except for the claimed limitations of the method of claim 4, further comprising:
detecting that the second group of sensors is no longer in communication with the security system; and
adjusting the dynamic partition of the security system to include only the primary partition in response to detecting that the second group of sensors is no longer in communication with the security system.
However, it has been known in the art of monitoring systems to implement the method steps of detecting that the second group of sensors is no longer in communication with the security system; and adjusting the dynamic partition of the security system to include only the primary partition in response to detecting that the second group of sensors is no longer in communication with the security system, as suggested by Bauer, which discloses the method steps of detecting that the second group of sensors is no longer in communication with the security system; and adjusting the dynamic partition of the security system to include only the primary partition in response to detecting that the second group of sensors is no longer in communication with the security system (Bauer: Abstract, [0027], [0030], [0045], and FIG. 7-8: An administrator of the security system may remove and/or delete a device 224A, 224B from the 
Therefore, in view of teachings by Winick, Shin, Slupik, Sloo, and Bauer, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Winick, Shin, Slupik and Sloo to include the method steps of detecting that the second group of sensors is no longer in communication with the security system; and adjusting the dynamic partition of the security system to include only the primary partition in response to detecting that the second group of sensors is no longer in communication with the security system, as suggested by Bauer. The motivation for this is to inform a status information of a device in an area of a monitoring system.

As to claim 15, Winick, Shin, Slupik and Sloo disclose the limitations of claim 14 except for the claimed limitations of the computing apparatus of claim 14, wherein the instructions further configure the apparatus to:
detect that the second group of sensors is no longer in communication with the security system; and
adjust the dynamic partition of the security system to include only the primary partition in response to detecting that the second group of sensors is no longer in communication with the security system.
However, it has been known in the art of monitoring systems to implement the instructions further configure the apparatus to: detect that the second group of sensors is no longer in communication with the security system; and adjust the dynamic partition of the security system to include only the primary partition in response to detecting that the second group of sensors is no longer in communication with the security system, as suggested by Bauer, which discloses the instructions further configure the apparatus to: detect that the second group of sensors is no longer in communication with the security; and adjust the dynamic partition of the security system to include only the primary partition in response to detecting that the second group of sensors is no longer in communication with the security system (Bauer: Abstract, [0027], [0030], [0045], and FIG. 7-8: An administrator of the security system may remove and/or delete a device 224A, 224B from the security system. Rather than deleting the device 224A, 224B from the database and/or memory 248 (described below), the device monitor 222 may change the present flag 241 of the removed and/or deleted device to indicate that the device 224A, 224B has been deleted and/or is no longer present in the security system. The server 102 may thereafter include the removed and/or deleted device 224A, 224B in reports, and may indicate that the device 224A, 224B has been removed and/or deleted. Reports, such as the reports shown in FIGS. 7 and/or 8, may indicate whether the devices 224A, 224B are present in the security system or have been removed and/or deleted).
Therefore, in view of teachings by Winick, Shin, Slupik, Sloo, and Bauer it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Winick, Shin, Slupik and Sloo to include the instructions further configure the apparatus to: detect that the second group of sensors is no longer in communication with the security; and adjust the dynamic partition of the security system to include only the primary partition in response to detecting that the second group of sensors is no longer in communication with the security system, as suggested by Bauer. The motivation for this is to inform a status information of a device in an area of a monitoring system.

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Winick et al. (Winick – US 2005/0128068 A1) in view of Shin et al. (Shin – US 2015/0230056 A1) and Slupik (Slupik – US 2014/0235265 A1) and further in view of Saylor et al. (Saylor – US 6,661,340 B1).

As to claim 7, Winick, Shin, and Slupik disclose the limitations of claim 6 except for the claimed limitations of the method of claim 6, further comprising:
detecting that the distance between the second group of sensors and the security system exceeds a predefined distance partition threshold associated with the secondary partition; and
adjusting the dynamic partition of the security system to include only the first partition in response to detecting that the distance between the second group of sensors and the security system exceeds the predefined distance partition threshold.
However, it has been known in the art of monitoring systems to implement the method steps of detecting that the distance between the second group of sensors and the security system exceeds a predefined distance partition threshold associated with the secondary partition; and adjusting the dynamic partition of the security system to include only the first partition in response to detecting that the distance between the second group of sensors and the security system exceeds the predefined distance partition threshold, as suggested by Saylor, which discloses the method steps of detecting that the distance between the second group of sensors (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: Alarm events database 142 may contain historical alarm and/or other data. Alarm events database 142 may maintain data related to alarm events and other alarm worthy situations within a network and/or community. Other information may be stored and other sources of information may be accessed. This data may be used to generate reports based on aggregated data. For example, a user may request a report regarding home burglaries or other break-ins within a 10 mile radius of the user's primary home for the past 6 months. Other locations, time frames and factors may be identified in generating a report. Maps, charts and/or other graphics may be used to display historical alarm data based on user specifics) and the security system exceeds a predefined distance partition threshold associated with the secondary partition (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8); and adjusting the dynamic partition of the security system to include only the first partition in response to detecting that the distance between the second group of sensors and the security system exceeds the predefined distance partition threshold (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).
Therefore, in view of teachings by Winick, Shin, Slupik and Saylor it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Winick, Shin, and Slupik to detecting that the distance between the second group of sensors and the security system exceeds a predefined distance partition threshold associated with the secondary partition; and adjusting the dynamic partition of the security system to include only the first partition in response to detecting that the distance between the second group of sensors and the security system exceeds the predefined distance partition threshold, as suggested by Saylor. The motivation for this is to inform a user status information of a sensor in an area of a monitoring system.

As to claim 8, Winick, Shin, Slupik and Saylor disclose the limitations of claim 7 further comprising the method of claim 7, further comprising:
forming the secondary partition at a secondary security system in response to the dynamic partition including only the primary partition, the second group of sensors being registered with the secondary security system (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: Alarm events database 142 may contain historical alarm and/or other data. Alarm events database 142 may maintain data related to alarm events and other alarm worthy situations within a network and/or community. Other information may be stored and other sources of information may be accessed. This data may be used to generate reports based on aggregated data. For example, a user may request a report regarding home burglaries or other break-ins within a 10 mile radius of the user's primary home for the past 6 months. Other locations, time frames and factors may be identified in generating a report. Maps, charts and/or other graphics may be used to display historical alarm data based on user specifics).

As to claim 9, Winick, Shin, and Slupik disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, further comprising:
generating a dynamic user interface for the dynamic partition, the dynamic user interface providing status information of the sensors identified in the dynamic partition.
However, it has been known in the art of monitoring systems to implement the method steps of generating a dynamic user interface for the dynamic partition, the dynamic user interface providing status information of the sensors identified in the dynamic partition, as suggested by Saylor, which discloses the method steps of generating a dynamic user interface for the dynamic partition (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114 and FIG. 7-8), the dynamic user interface providing status information of the sensors identified in the dynamic partition (Saylor: column 4 lines 17-30, column 6 lines35-55, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).
Therefore, in view of teachings by Winick, Shin, Slupik and Saylor, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Winick, Shin, and Slupik to include the method steps of generating a dynamic user interface for the dynamic partition, the dynamic user interface providing status information of the sensors identified in the dynamic partition, as suggested by Saylor. The motivation for this is to inform a user status information of a sensor in an area of a monitoring system.

As to claim 10, Winick, Shin and Slupik disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
detecting a local communication from the first group of sensors with the security system; detecting a remote communication from the second group of sensors with the security system; and
adjusting the dynamic partition of the security system to be based on the first group of sensors and the second group of sensors in response to detecting the local communication from the first group of sensors and the remote communication from the second group of sensors.
However, it has been known in the art of monitoring systems to implement the method steps of detecting a local communication from the first group of sensors with the security system, detecting a remote communication from the second group of sensors with the security system; and adjusting the dynamic partition of the security system to be based on the first group of sensors and the second group of sensors in response to detecting the local communication from the first group of sensors and the remote communication from the second group of sensors, as suggested by Saylor, which discloses the method steps of detecting a local communication from the first group of sensors with the security system (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114), detecting a remote communication from the second group of sensors with the security system (Saylor: column 4 lines 17-30, column 6 lines35-55, and FIG. 1); and adjusting the dynamic partition of the security system to be based on the first group of sensors and the second group of sensors in response to detecting the local communication from the first group of sensors and the remote communication from the second group of sensors (Saylor: column 4 lines 17-30, column 6 lines35-55, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).
Winick, Shin, Slupik and Saylor, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Winick, Shin, and Slupik to include the method steps of detecting a local communication from the first group of sensors with the security system, detecting a remote communication from the second group of sensors with the security system; and adjusting the dynamic partition of the security system to be based on the first group of sensors and the second group of sensors in response to detecting the local communication from the first group of sensors and the remote communication from the second group of sensors, as suggested by Saylor. The motivation for this is to inform a user status information of a sensor in an area of a monitoring system.

As to claim 17, Winick, Shin, and Slupik disclose the limitations of claim 16 except for the claimed limitations of the computing apparatus of claim 16, wherein the instructions further configure the apparatus to:
detect that the distance between the second group of sensors and the security system exceeds a predefined distance partition threshold associated with the secondary partition; and
adjust the dynamic partition of the security system to include only the first partition in response to detecting that the distance between the second group of sensors and the security system exceeds the predefined distance partition threshold.
However, it has been known in the art of monitoring systems to implement the instructions further configure the apparatus to: detect that the distance between the second group of sensors and the security system exceeds a predefined distance partition threshold associated with the secondary partition; and adjust the dynamic partition of the security system to include only the first partition in response to detecting that the distance between the second group of sensors and the security system exceeds the predefined distance partition threshold, as suggested by Saylor, which discloses the instructions further configure the apparatus to: detect that the distance between the second group of sensors (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: Alarm events database 142 may contain historical alarm and/or other data. Alarm events database 142 may maintain data related to alarm events and other alarm worthy situations within a network and/or community. Other information may be stored and other sources of information may be accessed. This data may be used to generate reports based on aggregated data. For example, a user may request a report regarding home burglaries or other break-ins within a 10 mile radius of the user's primary home for the past 6 months. Other locations, time frames and factors may be identified in generating a report. Maps, charts and/or other graphics may be used to display historical alarm data based on user specifics) and the security system exceeds a predefined distance partition threshold associated with the secondary partition (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8); and adjust the dynamic partition of the security system to include only the first partition in response to detecting that the distance between the second group of sensors and the security system exceeds the predefined distance partition threshold (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).
Therefore, in view of teachings by Winick, Shin, Slupik and Saylor it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Winick, Shin, and Slupik to the instructions further configure the apparatus to: detect that the distance between the second group of sensors and the security system exceeds a predefined distance partition threshold associated with the secondary partition; and adjust the dynamic partition of the security system to include only the first partition in response to detecting that the distance between the second group of sensors and the security system exceeds the predefined distance partition threshold, as suggested by Saylor. The motivation for this is to inform a user status information of a sensor in an area of a monitoring system.

As to claim 18, Winick, Shin, Slupik and Saylor disclose the limitations of claim 17 further comprising the computing apparatus of claim 17, w herein the instructions further configure the apparatus to:
form the secondary partition at a secondary security system in response to the dynamic partition including only the primary partition, the second group of sensors being registered with the secondary security system (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: Alarm events database 142 may contain historical alarm and/or other data. Alarm events database 142 may maintain data related to alarm events and other alarm worthy situations within a network and/or community. Other information may be stored and other sources of information may be accessed. This data may be used to generate reports based on aggregated data. For example, a user may request a report regarding home burglaries or other break-ins within a 10 mile radius of the user's primary home for the past 6 months. Other locations, time frames and factors may be identified in generating a report. Maps, charts and/or other graphics may be used to display historical alarm data based on user specifics).

As to claim 19, Winick, Shin, Slupik and Saylor disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
generate a dynamic user interface for the dynamic partition (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114 and FIG. 7-8), the dynamic user interface providing status information of the sensors identified in the dynamic partition (Saylor: column 4 lines 17-30, column 6 lines35-55, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Poder, US 2018/0211510 A1, discloses security system.
Poder, US 2012/0169487 A1, discloses security system.
Ewert, US 2018/0373236 A1, discloses method for activating a loading and/or unloading equipment of a vehicle via a home automation device and method for steering a vehicle to a predetermined stopping area.
Control4 discloses the connected car meets the connected home.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov. The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684